Citation Nr: 1043412	
Decision Date: 11/18/10    Archive Date: 11/24/10

DOCKET NO.  09-20 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for a right shoulder 
disability.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to a higher initial rating for a lumbar spine 
disability, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from May 2004 to September 
2008.

These matters come to the Board of Veterans' Appeals (Board) on 
appeal from a September 2008 rating decision that, in pertinent 
part, denied service connection for headaches, for a right 
shoulder disability, and for a left knee disability; and denied a 
higher initial evaluation for a lumbar spine disability.  The 
Veteran timely appealed.

In May 2010, the Veteran testified during a video conference 
hearing before the undersigned.  Following the hearing, the 
Veteran submitted additional evidence and waived initial 
consideration of the evidence by the RO.  

The issues of service connection for headaches and for a higher, 
initial evaluation for lumbar spine disability are addressed in 
the REMAND portion of the decision below, and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, rotator cuff 
tendinopathy with osteoarthritis of the acromioclavicular joint 
had its onset in service. 

2.  There is no competent evidence that the Veteran currently has 
a left knee disability that is related to active service. 


CONCLUSIONS OF LAW

1.  Rotator cuff tendinopathy with osteoarthritis of the 
acromioclavicular joint was incurred in service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 
(2010).

2.  A chronic left knee disability was not incurred or aggravated 
in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  

VA should notify the Veteran of:  (1) the evidence that is needed 
to substantiate the claim(s); (2) the evidence, if any, to be 
obtained by VA; and (3) the evidence, if any, to be provided by 
the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
see also Notice and Assistance Requirements and Technical 
Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 
38 C.F.R. Part 3).

Through June 2008 and March 2009 letters, the RO notified the 
Veteran of elements of service connection, the evidence needed to 
establish each element, and evidence of increased disability.  
These documents served to provide notice of the information and 
evidence needed to substantiate the claims.

VA's letters notified the Veteran of what evidence he was 
responsible for obtaining, and what evidence VA would undertake 
to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA 
informed him that it would make reasonable efforts to help him 
get evidence necessary to support his claims, particularly, 
medical records, if he gave VA enough information about such 
records so that VA could request them from the person or agency 
that had them.
 
In the March 2009 letter, the RO specifically notified the 
Veteran of the process by which initial disability ratings and 
effective dates are established.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory 
notice are rendered moot because each the Veteran's claims 
decided on appeal has been fully developed and re-adjudicated by 
an agency of original jurisdiction after notice was provided.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The 
Veteran specifically waived RO consideration of the additional 
evidence submitted following the May 2010 hearing; hence, no re-
adjudication followed and no supplemental statement of the case 
(SSOC) was issued.

There is no indication that any additional action is needed to 
comply with the duty to assist the Veteran.  The RO has obtained 
copies of the service treatment records and outpatient treatment 
records, and has arranged for VA examinations in connection with 
the claims decided on appeal, reports of which are of record and 
appear adequate.  The Veteran has not identified, and the record 
does not otherwise indicate, any existing pertinent evidence that 
has not been obtained.

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States 
Court of Appeals for Veterans Claims (Court) recently held that 
the Veterans Law Judge who chairs a Board hearing fulfill two 
duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties 
consist of (1) fully explaining the issues and (2) suggesting the 
submission of evidence that may have been overlooked.  Here, 
during the hearing, the Veterans Law Judge sought to identify any 
pertinent evidence not currently associated with the claims 
folder that might have been overlooked, or was outstanding that 
might substantiate the claims.  Moreover, neither the Veteran nor 
his representative has asserted that VA failed to comply with 38 
C.F.R. 3.103(c)(2); and no prejudice has been identified in the 
conduct of the Board hearing.  

Given these facts, it appears that all available records have 
been obtained.  There is no further assistance that would be 
reasonably likely to assist the Veteran in substantiating the 
claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis 

Service connection is awarded for disability that is the result 
of a disease or injury in active service.  38 U.S.C.A. § 1110.

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. 
App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 
(1995). 

Every Veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time.  
38 U.S.C.A. § 1111.  Here, the Veteran's enlistment examination 
in April 2004 revealed no defects other than a skin growth.

For the showing of chronic disease, there must be a combination 
of sufficient manifestations to identify the disease entity and 
sufficient observation at the time, as distinguished from 
isolated findings or a diagnosis including the word "chronic".  
38 C.F.R. § 3.303 (2010).  

A lay witness is competent to testify as to the occurrence of an 
in-service injury or incident where such issue is factual in 
nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some 
cases, lay evidence will also be competent and credible on the 
issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Robinson v. 
Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (non-precedential).  
Specifically, lay evidence may be competent and sufficient to 
establish a diagnosis where (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau, 492 F.3d at 1377; see also 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A 
layperson is competent to identify a medical condition where the 
condition may be diagnosed by its unique and readily identifiable 
features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  
Additionally, where symptoms are capable of lay observation, a 
lay witness is competent to testify to a lack of symptoms prior 
to service, continuity of symptoms after in-service injury or 
disease, and receipt of medical treatment for such symptoms.  
Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. 
Principi, 16 Vet. App 370, 374 (2002).

Lay evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  Moreover, the Veteran is competent 
to testify on factual matters of which he has first-hand 
knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).

When assessing the probative value of a medical opinion, the 
thoroughness and detail of the opinion must be considered.  The 
opinion is considered probative if it is definitive and supported 
by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 
448-9 (2000).  A medical opinion that contains only data and 
conclusions is not entitled to any weight.  "It is the factually 
accurate, fully articulated, sound reasoning for the conclusion, 
not the mere fact that the claims file was reviewed, that 
contributes probative value to a medical opinion."  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

A.	 Right Shoulder Disability

Service treatment records, dated in April 2008, reflect that the 
Veteran complained of right shoulder pain for a couple of days 
after grabbing a blanket.  He then again felt intense pain in his 
right shoulder while breaking the tape on boxes, when his 
shoulder fell backwards.  He described the pain as a 4 on a ten 
scale.  

Examination at the time revealed increased round right shoulder, 
with no swelling.  There was tenderness to palpation along the 
distal end supraspinatus, and decreased scapulohumeral rhythm at 
initiation of flexion.  Range of motion of the shoulder was 
within normal limits, with pain past 90 degrees on flexion.  MRI 
findings also revealed marrow signal within normal limits.  There 
was a downward sloping acromion, and subscapularis thickening of 
the rotator cuff with increased signal.  There was no retraction.  
There was mild increased signal of the supraspinatus tendon, and 
no definite tear of the labrum.  The impression was supraspinatus 
and subscapularis tendinosis.

During a January 2008 VA examination prior to the Veteran's 
discharge from service, he complained of right shoulder pain that 
started in 2007 and was caused by an injury while moving 
equipment.  Current symptoms included pain and decreased range of 
motion.  On examination, range of motion of the right shoulder 
was to 180 degrees on flexion, to 180 degrees on abduction, to 90 
degrees on internal rotation, and to 90 degrees on external 
rotation.  Muscle strength was 5/5.  The examiner indicated that 
there were no substantial clinical findings of a right shoulder 
disability.
 
Service treatment records show numerous complaints and treatment 
for joint pain, localized in the right shoulder, in May 2008.  
One assessment was shoulder joint disorder. 

There is no evidence of arthritis manifested to a compensable 
degree within the first post-service year, to warrant service 
connection for arthritis of the right shoulder on the basis of 
presumptions referable to chronic diseases.

In May 2010, the Veteran testified that he first noticed a 
problem with his right shoulder in service in September or 
October 2007, when he could not shift the gears on his vehicle.  
The Veteran testified that he went to a doctor, was diagnosed 
with tendonitis, and went for physical therapy for about six 
weeks.  The Veteran testified that he continued to undergo 
physical therapy for his right shoulder disability.  

MRI scans of the Veteran's right shoulder in June 2010 reveal 
mild rotator cuff tendinopathy; and mild lateral downsloping of 
the acromion, with mild osteoarthritis of the acromioclavicular 
joint and a small undersurface spur.

The Board has considered the Veteran's claimed continuity of 
symptomatology with regard to his right shoulder complaints since 
service.   As noted above, the Veteran is competent to testify on 
the severity or frequency of his right shoulder pain and his 
descriptions are credible.  The recent MRI findings of rotator 
cuff tendinopathy with osteoarthritis of the acromioclavicular 
joint are consistent with the complaints of injury and findings 
of tendinosis in service.  While the January 2008 examiner made 
no clinical findings of right shoulder disability at the time, no 
additional explanation has been given to any alternative etiology 
that could account for the osteoarthritis of the 
acromioclavicular joint.  The Veteran has complained of right 
shoulder pain which he relates to injury in service and the 
osteoarthritis in that area of the acromioclavicular joint.  
Resolving all doubt in the Veteran's favor, the Board finds that 
the diagnosed rotator cuff tendinopathy with osteoarthritis of 
the acromioclavicular joint had its onset in service.  See 
38 C.F.R. § 3.102 (2010).  

B.	 Left Knee Disability

Service treatment records reflect that the Veteran was treated 
for left knee pain in November 2004.  The assessment was left 
knee pain most likely secondary to overuse injury.  Certain 
activities were restricted, and the Veteran was instructed to 
rest, elevate, ice, and apply compression to his left knee.

Records show that the Veteran continued to complain of left knee 
pain in December 2004.  Range of motion of the left knee at that 
time was to 130 degrees on flexion, and to 10 degrees on 
extension.

On a "Report of Medical History" completed by the Veteran in 
November 2007, the Veteran reported painful knee joint and that 
his knee gave out once in awhile.   The examiner noted chronic 
knee pain without evaluation by PCM, intermittent, without 
locking, popping, or mechanism of injury.  X-rays taken in 
December 2007 revealed normal knees.

During a January 2008 VA examination prior to the Veteran's 
discharge from service, he complained of left knee pain that 
started in 2004 and was not related to an injury.  Current 
symptoms included pain and flare-ups occurring every two-to-three 
months, and lasting for an hour or two.  On examination, range of 
motion of the left knee was to 140 degrees on flexion and to 0 
degrees on extension.  Muscle strength was 5/5.  Lachman's and 
McMurray's tests for stability were negative, and varus or valgus 
deviation was 0 degrees.  The examiner indicated that there were 
no substantial clinical findings of a left knee disability.

In May 2010, the Veteran testified that he first had problems 
with his left knee in service, perhaps after running; and that 
the pain was intermittent.  He testified that he would stretch 
every day, and that the knee would pop.  The Veteran also 
testified that he had not been diagnosed with a left knee 
disability, and that he currently received no treatment. 

While the Veteran is competent to describe any left knee pain 
that occurred in service, his claim is contradicted by 
contemporaneous service treatment records reflecting no injury or 
diagnosis of left knee disability during service.  Moreover, 
there is no convincing, competent evidence establishing a 
continuity of symptomotology of left knee pain following military 
service.  

Pain is not analogous to disability.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom. Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001) (the claimant was 
seeking service connection for a neck disability and an increased 
rating for a low back disability.  On the issue of service 
connection, the Court held that pain alone without a diagnosed or 
identifiable underlying malady or condition did not constitute a 
disability for which service connection may be granted.  
Subsequently, the Federal Circuit dismissed the issue of service 
connection stating it was precluded from reviewing the factual 
determinations of the Board or the Court.)  Without evidence of 
underlying disability associated with the complaints of pain, 
there is no basis for a grant of service connection.

To the extent the Veteran contends that he had left knee pain 
both in service and following service, his statements are 
competent and credible.  However, he is not shown to have the 
medical expertise to determine whether a chronic left knee 
disability had its onset in service or is otherwise related to 
active duty.  

Here, the Board finds the January 2008 examiner's opinion to be 
probative for resolving the matter on appeal.  The examiner has 
the medical knowledge to express a competent opinion; and found 
no substantial clinical findings of a current left knee 
disability, which is consistent with X-ray findings of a normal 
left knee.  The opinion appears accurate, and is fully 
articulated and contains sound reasoning.  

In this case, there is no competent evidence of current left knee 
disability and certainly none that can be linked to service.   

A clear preponderance of the evidence is against a finding that 
the Veteran has a left knee disability that either had its onset 
during service or is related to his active service.  The 
reasonable doubt doctrine is not for application.  Thus, service 
connection for a left knee disability is not warranted.  See 
38 U.S.C.A. § 5107(b) (West 2002).  


ORDER

Service connection for rotator cuff tendinopathy with 
osteoarthritis of the acromioclavicular joint is granted.

Service connection for a left knee disability is denied.

 


REMAND

VA is obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability or 
signs and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may be 
associated with active service; and the record does not contain 
sufficient information to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

Headaches

The Veteran contends that his headaches had their onset in 
service.  As noted above, he is competent to testify on factual 
matters of which he has first-hand knowledge.  Washington v. 
Nicholson, 19 Vet. App. 362 (2005).

On a "Report of Medical History" completed by the Veteran in 
November 2007, the Veteran reported headaches and neck stiffness 
often.  The examiner noted headaches without evaluation by PCM; 
and headaches, one-to-two weekly, described as neck pain and 
without left occipitolateral, photophobia, or nausea and 
vomiting.

Service treatment records show complaints of posterior neck pain 
with frequent popping, aggravated by headaches, in March 2008.  

A report by the Service Medical Evaluation Board, dated in May 
2008, reveals that the Veteran had a past medical history of 
frequent posterior neck pain; and that he often felt popping and 
cracking with certain movements.  The report indicated that it 
could happen with or without headaches, but was worse with his 
headaches.

In May 2010, the Veteran testified that the onset of his 
headaches was in military service; and that he had been having 
headaches for awhile, at least once or twice monthly, and lasting 
from one day to six days.  The Veteran also testified that he 
took medication for headache pain, and underwent physical therapy 
for neck pain.

Under these circumstances, the Board finds that an examination is 
needed to obtain an informed medical opinion as to the likely 
etiology of the Veteran's current headaches, to include whether 
the initial onset occurred during active service or if the 
disease is otherwise related to his active service.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4) (2010).  

Lumbar Spine Disability

In evaluating the Veteran's request for a higher, initial rating 
for his lumbar spine disability, the Board considers the medical 
evidence of record.

The report of a January 2008 VA pre-discharge examination 
includes a diagnosis of mild-to-moderate multi-level lumbosacral 
degenerative changes with radiculopathy and decreased range of 
motion.  Examination revealed that the Veteran's gait was normal, 
and no muscle spasms were noted; there was tenderness to 
palpation along the bilateral lumbar paraverteabral muscle.  
Although the examiner noted limited ranges of motion of the 
lumbar spine, there were no findings made as to spinal contour 
abnormality-to include scoliosis, reversed lordosis, or abnormal 
kyphosis.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 
(2010).

Private treatment records, dated in November 2009, reveal spinal 
biomechanical alterations; and that the Veteran underwent a 
diagnostic lumbar medial branch block procedure in December 2009.

In May 2010, the Veteran testified that he had spasms and could 
not sit correctly; and that he had pain along his lumbar back and 
numbness and tingly in his leg.  The Veteran testified that he 
sat twisted in the chair in an effort to relieve the pressure or 
pain.

Under these circumstances, VA cannot rate the service-connected 
lumbar spine disability without further medical clarification.  
Hence, the Veteran is entitled to a new VA examination.  See, 
e.g., Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. 
Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to 
identify all current disability underlying 
the Veteran's current complaints of 
headaches and the likely etiology of the 
disease or injury. The claims file must be 
made available to the examiner for review.  
The examiner is requested to determine:

For any disability exhibited by headaches, 
the examiner should indicate whether it is 
at least as likely as not (50 percent 
probability or more) that it had its 
clinical onset in service, or is otherwise 
related to active duty; and if not, whether 
there is 50 percent probability or more 
that the Veteran's service-connected 
cervical spine strain caused or permanently 
increased the severity of the disability.  
If any disability exhibited by headaches 
was permanently increased in severity due 
to the cervical spine strain, it should be 
specified what portion of current 
disability exhibited by headaches is due to 
the cervical spine strain.

The examiner should reconcile any opinion 
with the service treatment records 
reflecting complaints of headaches and neck 
pain.  The examiner should provide a 
rationale for the opinions.

The Veteran's claims file, to include a 
complete copy of this REMAND, must be 
provided to the examiner designated to 
examine the Veteran, and the examination 
report should note review of the file.

2.  Afford the Veteran a VA examination, 
for evaluation of the service-connected 
lumbar spine disability.  The entire claims 
file, to include a complete copy of this 
REMAND, must be made available to the 
examiner(s), and the report of the 
examination(s) should note review of the 
file. 

The examiner(s) should identify any current 
neurological symptoms associated with the 
service-connected lumbar spine disability.  
The examiner(s) should specify the nerves 
involved, note whether there is associated 
atrophy, or weakness, and express an 
opinion as to the severity of the 
disability for each nerve involved.

The examiner(s) should specifically report 
the ranges of motion of the thoracolumbar 
spine; and indicate whether there is muscle 
spasm or guarding severe enough to result 
in an abnormal gait, or abnormal spinal 
contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis; or whether 
any segment of the spine is ankylosed.  

If ankylosed, the examiner(s) should report 
whether the spine is held in flexion or 
extension with any of the following: 
difficulty walking because of a limited 
line of vision, breathing limited to 
diaphragmatic respiration, gastrointestinal 
symptoms due to pressure of the costal 
margin on the abdomen, dyspnea or 
dysphagia, atlantoaxial subluxation, or 
neurologic symptoms due to nerve 
stretching.

The examiner(s) should comment upon the 
existence, and frequency, of any 
incapacitating episodes (i.e., a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that requires 
bed rest prescribed by a physician and 
treatment by a physician); specifically, 
whether, over the last 12-month period, the 
Veteran's incapacitating episodes had a 
total duration of (a) at least two weeks 
but less than four weeks; (b) at least four 
weeks but less than six weeks; or (c) at 
least six weeks.  

In providing the specific findings noted 
above, the examiner(s) should, to the 
extent possible, distinguish the symptoms 
and effects of the service-connected lumbar 
spine disability from those associated with 
any other spine disability.

The examiner(s) should render specific 
findings as to the impact of the service-
connected lumbar spine disability on the 
Veteran's ability to work.  

These specific findings are needed to rate 
the Veteran's disability in accordance with 
the rating schedule.  It is therefore 
important that the examiner furnish the 
requested information.

3.  After ensuring that the requested 
actions are completed, the RO or AMC should 
re-adjudicate the claims on appeal -taken 
into consideration all applicable rating 
criteria, and staged ratings pursuant to 
Fenderson v. West, 12 Vet. App. 119 (1999).  
If the benefits sought are not fully 
granted, the RO or AMC must furnish a 
supplemental statement of the case (SSOC), 
before the claims file is returned to the 
Board, if otherwise in order.

No action is required of the Veteran and his representative until 
they are notified by the RO or AMC; however, the Veteran is 
advised that failure to report for any scheduled examination may 
result in the denial of his claims.  38 C.F.R. § 3.655 (2010).  
The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


